ORDER

Daniel L. Blees moves without opposition for reconsideration of the court’s January 7, 2005 order dismissing his petition for review for failure to file a Fed. Cir. R. 15(c) statement concerning discrimination, with Rule 15(c) statement attached.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Blees’ motion for reconsideration is granted.
(2) The court’s January 7, 2005 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) Blees’ brief is due within 21 days of the date of filing of this order.